      Case 1-16-45645-nhl            Doc 346       Filed 01/04/19     Entered 01/04/19 11:34:03




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:
                                                                    Chapter 11
Boysin Ralph Lorick and
Cynthia Theresa Lorick,
                                                                    Case No. 16-45645-NHL
                                    Debtors.
----------------------------------------------------------X

   ORDER DIRECTING DISTRIBUTION OF THAT PORTION OF THE CLAIM OF
  WELLS FARGO BANK, N.A. ATTRIBUTABLE TO THE FEES AND EXPENSES OF
     AKIN GUMP STRAUSS HAUER & FELD LLP FROM SALE PROCEEDS

        Upon the application of Wells Fargo Bank, N.A., as Trustee for the registered holders of

Sovereign Commercial Mortgage Securities Trust, 2007-C1, Commercial Pass-Through

Certificates, Series 2007-C1 (the “Lender”), a secured creditor of the above-captioned debtors (the

“Debtors”), for an order directing the distribution of proceeds [Dkt. No. 191] from the sale of the

Debtors’ Property located at 3126 Coney Island Ave., Brooklyn, NY 11235 (the “Sale Proceeds”)

and the Supplemental Statement in Support of that Portion of the Claim of Wells Fargo Bank, N.A.

Attributable to the Fees and Expenses of Akin Gump Strauss Hauer & Feld LLP and Originally

Included in the Application for Order Directing Distribution of Sale Proceeds to Wells Fargo Bank,

N.A. [Dkt. No. 284] (collectively, the “Application”); and the Application having been duly

noticed; and the Court having held a hearing on December 13, 2018 to consider the Application,

at which appeared Karamvir Dahiya (Counsel to Debtors), Boysin Lorick (Debtor), Keith M.

Brandofino (Counsel to Wells Fargo Bank), Rachel Wolf (US Trustee); and it appearing that

sufficient cause has been shown for the relief requested in the Application; and after due

deliberation and sufficient cause appearing therefor, it is hereby

        ORDERED, that the Application is granted as provided herein; and it is further
     Case 1-16-45645-nhl         Doc 346     Filed 01/04/19      Entered 01/04/19 11:34:03




       ORDERED, that the Lender is entitled to payment of the portion of the claim of the Lender

attributable to the fees and expenses of Akin Gump Strauss Hauer & Feld LLP as environmental

counsel to the Lender; and it is further

       ORDERED, that Ortiz & Ortiz, LLP is directed to disburse to the Lender $34,225.50 from

the Sale Proceeds in satisfaction of that portion of the Lender’s claim attributable to the attorneys’

fees and expenses of Akin Gump Strauss Hauer & Feld LLP.




                                                                ____________________________
 Dated: January 4, 2019                                              Nancy Hershey Lord
        Brooklyn, New York                                      United States Bankruptcy Judge
